11th Court of Appeals
Eastland, Texas
Opinion
 
Michael Dewayne Shumate a/k/a Michael Schumate
            Appellant
Vs.                  No. 11-04-00005-CR – Appeal from Taylor County
State of Texas
            Appellee
 
            The trial court convicted Michael Dewayne Shumate a/k/a Michael Shumate, upon his plea
of guilty, of aggravated sexual assault of a child.  Pursuant to the plea bargain agreement, the trial
court assessed his punishment at confinement for 30 years.  We dismiss.
            Appellant filed a pro se notice of appeal.  The trial court’s certification of defendant’s right
of appeal states that appellant has no right of appeal.  TEX.R.APP.P. 25.2(d).
            The appeal is dismissed.
 
                                                                                                PER CURIAM
 
January 22, 2004
Do not publish.  See TEX.R.APP.P. 47.2(b).
Panel consists of:  Arnot, C.J., and
Wright, J., and McCall, J.